Citation Nr: 0946004	
Decision Date: 12/03/09    Archive Date: 12/08/09

DOCKET NO.  07-32 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1988; 
including service in the Republic of Vietnam from February 
1968 to January 1969.  He died in January 2004.  The 
appellant is his surviving spouse.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal of a June 2006 rating decision in which the RO 
determined that no new and material evidence had been 
received to reopen a previously-denied claim of entitlement 
to service connection for the cause of the Veteran's death.  

In an unappealed April 2004 rating decision, the RO, in 
pertinent part, had denied the appellant's original claim of 
entitlement to service connection for the cause of the 
Veteran's death, along with her claim for Dependency and 
Indemnity Compensation (DIC) benefits under the provisions of 
38 U.S.C. § 1318.  

In April 2009, the appellant testified before the undersigned 
Acting Veterans Law Judge at a Board personal hearing in 
Washington, DC.  A copy of the transcript is in the record.

In October 2009, the appellant submitted an additional 
statement reiterating her contentions with regard to the 
Veteran's skin disability being due to exposure to herbicides 
and that it became worse and worse, ultimately resulting in 
his death.  Her representative provided a waiver of the 
appellant's right to have this evidence initially considered 
by the RO.  The Board accepts this evidence for inclusion in 
the record.  See 38 C.F.R. § 20.1304 (2009). 


FINDINGS OF FACT

1.  In an unappealed April 2004 rating decision, the RO, in 
pertinent part, denied service connection for the cause of 
the Veteran's death.

2.  The evidence associated with the record since the April 
2004 rating decision is mostly cumulative or redundant in 
nature, or does not raise a reasonable possibility of 
substantiating the appellant's claim for service connection 
for the cause of the Veteran's death.


CONCLUSIONS OF LAW

1.  The April 2004 rating decision, denying the appellant's 
claim for service connection for the cause of the Veteran's 
death, became final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104(a), 20.1103 (2003-2004).

2.  As new and material evidence has not been received, the 
criteria for reopening service connection for the cause of 
the Veteran's death are not met.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Specific 
to requests to reopen a previously-denied claim for service 
connection, VA must provide notice that describes the basis 
for the previous denial, as well as the reopening criteria 
and the criteria for establishing the underlying claim for 
service connection found to be unsubstantiated in the 
previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

Initially, the Board acknowledges that the RO did not provide 
the appellant with VCAA notice that complies with the Kent 
requirements.  Even so, the Board notes that, in the June 
2006 rating decision and the July 2007 statement of the case 
(SOC), the RO informed the appellant that her claim had been 
previously denied because the evidence failed to show that 
the Veteran's myocardial infarction (MI) was due to service 
or to herbicide exposure during service, and failed to 
establish that his sarcoidosis began in or was caused by 
military service or herbicide exposure; that, because she did 
not appeal the April 2004 rating decision, new (existing 
evidence not previously submitted to VA) and material 
(evidence relating to an unestablished fact necessary to 
substantiate the claim) evidence must be submitted to reopen 
her claim; and that new and material evidence can be neither 
cumulative nor redundant of evidence of record at the time of 
the last prior final denial of the claim sought to be 
reopened and must raise a reasonable possibility of 
substantiating the claim.  

During the Board hearing testimony, the appellant admitted 
that she did not have any other evidence, such as statements 
from doctors, that would support her contention that either 
the Veteran's sarcoidosis was due to Agent Orange exposure or 
that his heart problems were the result of military service.  
The appellant's representative stated that he had explained 
to her what the presumptive period as far as sarcoidosis was 
and that sarcoidosis was not a presumptive disease due to 
exposure to Agent Orange.  The appellant also indicated that 
she wanted to show proof that the Veteran had diabetes and 
that his hypertension was caused by diabetes and that 
diabetes and hypertension both caused or contributed to the 
MI, which resulted in his death or, alternatively, that the 
Veteran's skin disorder led to his death.  Thus, she asked 
that the record remain open 60 days to give her time to 
solicit an opinion from a dermatologist that would support 
her contention.  The record was held open, but the appellant 
did not submit any additional evidence or opinion in support 
of her claim during the 60-day period.  

Thus, the appellant's testimony and statements made by her 
representative during the Travel Board hearing suggests 
actual knowledge of the evidence needed to support reopening 
her previously-denied claim of service connection for the 
cause of the Veteran's death.  See Dalton v. Nicholson, 21 
Vet. App. 23, 30-31 (2007) (actual knowledge is established 
by statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what is 
necessary to substantiate a claim).  Thus, any VCAA notice 
error in this case is deemed harmless and does not preclude 
appellate consideration of the claimant's petition to reopen.  
See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that 
a party alleging defective notice has the burden of showing 
how the defective notice was harmful).

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), that 
VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  As the appellant's claim is not being 
reopened, no effective date will be assigned and therefore 
there is no prejudice to the appellant as this issue is moot.  
Id. 

As to VA's duty to assist the appellant with the obtaining 
evidence necessary to substantiate a claim, under 38 U.S.C.A. 
§ 5103A, in this case VA has associated with the record 
copies of the Veteran's service treatment records, identified 
post-service medical records, reports of VA examinations, the 
hearing transcript, and various statements submitted by the 
appellant and her representative, on her behalf.  There is no 
indication from the claims file of any additional medical 
records that VA has not obtained or made sufficient efforts 
to obtain.  The Board also notes that it sought and obtained 
two Veterans Health Administration (VHA) opinions in 
conjunction with this appeal, addressing the appellant's 
contentions.

In summary, all relevant facts have been properly developed 
in regard to the appellant's petition to reopen, and no 
further assistance is required in order to comply with VA's 
statutory duty to assist with the development of facts 
pertinent to her appeal.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Accordingly, the Board finds that no prejudice to 
the appellant will result from an adjudication of the matter 
on appeal.  Rather, remanding this case for further notice 
and/or development would be an essentially redundant exercise 
and would result only in additional delay with no benefit to 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

Claim to Reopen

In an April 2004 rating decision, the RO, in pertinent part, 
denied the appellant's claim for service connection for the 
cause of the Veteran's death.  The appellant was informed of 
the decision and her appellate rights later the same month; 
but she did not file an appeal with regard to this issue.  
Thus, as the appellant did not file a notice of disagreement 
(NOD) within one year of notification of the decision, the 
April 2004 rating decision became final as to the evidence 
then of record with regard to this issue.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.104(a), 20.1103.

Here, the appellant's petition to reopen service connection 
for the cause of the Veteran's death was received in February 
2006.  Regarding petitions to reopen filed on or after August 
29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as 
evidence not previously submitted to agency decisionmakers 
and "material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the last final denial was the April 2004 
rating decision.  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

Under the legal authority in effect currently, and at the 
time of the prior denial, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service.  38 C.F.R. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2009).  Service connection 
may be granted for a disease first diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Type II diabetes mellitus 
and lung cancer are diseases for which VA has determined that 
presumptive service connection based on exposure to 
herbicides in Vietnam is warranted.  See 38 U.S.C.A. § 1116 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307(a)(6) and 
3.309(e) (2009).  Sarcoidosis is not one of the diseases for 
which VA has determined that presumptive service connection 
based on exposure to herbicides used in Vietnam is warranted.  
See 59 Fed. Reg. 341-46 (Jan. 4, 1994); see also 61 Fed. Reg. 
57,586-57,589 (Nov. 7, 1996); 72 Fed. Reg. 32,345-32,407 
(June 12, 2007).  

Sarcoidosis, Type II diabetes mellitus, and hypertension are 
presumed to be service connected if manifested to a 
compensable degree within one year after military discharge.  
See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.309(a) (2009).

To establish service connection for the cause of the 
veteran's death, the evidence of record must show that a 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.312 (2009).  The service-connected disability will be 
considered as the principal cause of death when such 
disability, singly or jointly with another condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  To be considered a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially; that it combined to cause death; or that it aided 
or lent assistance to the production of death.  38 C.F.R. § 
3.312(c)(1).  It is not sufficient to show that the service-
connected disability casually shared in producing death; 
rather, a causal connection must be shown.  Id.

At the time of the previous denial, the service personnel 
records showed that the Veteran had served in the Republic of 
Vietnam, where he is presumed to have been exposed to 
herbicides such as Agent Orange.  Service treatment records 
reflect that the Veteran was treated on six different 
occasions for problems with his skin.  A June 1985 chest x-
ray revealed minimal transverse cardiac enlargement with 
cardio thoracic ration.  While the Veteran's February 1988 
service retirement examination report reflected normal 
clinical findings for the skin, heart, and chest, including a 
chest x-ray.  A February 12, 1988 electrocardiogram (ECG) was 
borderline, showing increased amplitude of the R-wave due to 
sinus brady, large amplitude on right, and early 
depolarization.  The retirement examiner also noted on the 
medical history portion of the report that the Veteran had a 
prior history of a lesion on his left ear.  Service 
connection was later granted for residuals of a left shoulder 
dislocation and for recurrent multiforme erythema.  

After service, the Veteran reported the onset of respiratory 
symptoms in 1998, primarily shortness of breath and a 
nonproductive cough.  The Veteran denied any history of 
tobacco or alcohol use.  February 2000 chest x-rays performed 
at the Presbyterian Hospital emergency room (ER) showed 
possible sarcoidosis, while an ECG was abnormal, with left 
atrial enlargement and lateral infarct of undetermined age 
noted.  A March 2000 Mid Carolina Cardiology record reflects 
that he was seen at the ER because of atypical chest pain and 
an abnormal ECG.  He subsequently underwent an echocardiogram 
(ECHO) which demonstrated normal function.  He also exhibited 
fair cardiopulmonary tolerance on exercise testing without ST 
segment changes on March 2, 2000.  Testing was stopped after 
10 minutes because of fatigue and dyspnea.  

The Veteran was initially seen at the Charlotte Medical 
Clinic in July 2003 with evidence of severe restrictive 
pulmonary disease on pulmonary function tests (PFTs) and 
extensive interstitial and alveolar infiltrates shown on a 
2000 computed tomography (CT) scan.  A July 2003 chest x-ray 
revealed cardiomegaly and bilateral upper lobe densities.  

A November 2003 VA examination report revealed a diagnosis of 
pulmonary sarcoidosis not related to Agent Orange exposure.  
In a February 2004 statement, Dr. Kenneth Coggins of the 
Charlotte Medical Clinic noted that a June 2003 skin biopsy, 
performed on a nodular lesion from the Veteran's right 
forearm, was positive for noncaseating granulomas suggestive 
of sarcoidosis.  He started the Veteran on therapy with high 
dose systemic corticosteroids in July 2003.  

In January 2004, the Veteran died.  His certificate of death 
listed the immediate cause of death as an MI and that 
sarcoidosis led to the cause of death.  The April 2004 denial 
of the appellant's original claim was based on no evidence 
that the Veteran's sarcoidosis had its onset within one year 
following his discharge from service and an examiner's 
opinion that sarcoidosis was not related to Agent Orange 
exposure.

Evidence added to the record since the prior denial include 
copies of an October 2007 statement from a private physician; 
copies of records from the Presbyterian Hospital regarding 
medical treatment immediately prior to the Veteran's death; 
additional private medical records; various statements and 
testimony submitted by the appellant or on her behalf, and 
two VHA opinions.  

In the October 2007 statement, Dr. Coggins indicated that he 
had cared for the Veteran from July 2003 until his death; 
that the Veteran had sarcoidosis; that the Veteran collapsed 
while shopping and was taken to the Presbyterian Hospital ER 
where he was pronounced dead; and that, after a discussion 
with the ER physician, the consensus was that the Veteran's 
death was most consistent with an MI with resulting cardiac 
arrest.  

In various statements and during her hearing testimony, the 
appellant alternatively claimed that the Veteran's death was 
due to lung cancer, a skin disability, sarcoidosis, diabetes, 
and/or hypertension due to his exposure to Agent Orange in 
service.  She testified that the Veteran had had a rash on 
the back of his neck in 1970 after he got back from Vietnam.  
She also stated that the Veteran had rashes on his knees and 
elbows while still in service.  The appellant felt that the 
Veteran's fatal heart attack was the result of both diabetes 
and hypertension, in addition to the Veteran's sarcoidosis, 
which she contends was caused by exposure to Agent Orange in 
Vietnam.  She testified that the Veteran had been diagnosed 
with diabetes during his lifetime, in about 2000 or 2001.  

In an August 2009 statement, a VA endocrinologist opined that 
the onset of the Veteran's sarcoidosis was mostly in the few 
years prior to 2000, but it was certainly not present in 
1988; that it was very unlikely that sarcoidosis was related 
to the Veteran's military service and/or herbicide exposure; 
that there was no evidence that the Veteran had Type II 
diabetes, thus there was no evidence that diabetes 
contributed to his death or that it caused or aggravated his 
hypertension; and that, although the Veteran's hypertension 
might have contributed to the cause of death, it was mild and 
that it is more likely that obesity, not exposure to 
herbicides, was the cause of the Veteran's hypertension.

In another August 2009 VHA opinion, a VA internal medicine 
and pulmonary medicine specialist opined that it is very 
unlikely that the Veteran had either sarcoidosis or 
dermatological problems associated with herbicides, adding 
that sarcoidosis has never been associated with herbicide 
exposure and that herbicide-associated dermatological 
conditions almost always appear within one or two years of 
exposure.

Many of the records submitted by the appellant are cumulative 
or redundant of the evidence of record at the time of the 
last final denial, and, thus, are not material for purposes 
of reopening the claim.

Although the October 2007 private physician's statement, 
Presbyterian Hospital ER records, and the VHA opinions are 
new, they too are not material, because they fail to raise a 
reasonable possibility of substantiating the appellant's 
claim.  To the contrary, they weigh against the appellant's 
claim because they only affirm the RO's prior denial that the 
cause of the Veteran's death was not in fact service 
connected.  

Finally, although the appellant's statements and testimony 
are presumed under the holding in Justus to be credible, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108.  Moray v. Brown, 
5 Vet. App. 211 (1993); Hickson v. West, 11 Vet. App. 374 
(1998).  In YT v. Brown, 9 Vet. App. 195 (1996), the Court 
found that the appellant's opinion was not material to the 
issue of medical causation.  While the appellant as a lay 
witness could certainly provide an eyewitness account of the 
Veteran's visible symptoms, she was not a licensed health 
care professional and her testimony regarding whether the 
Veteran had a specific diagnosed disability and whether such 
disability was caused by service, including herbicide 
exposure, was not competent evidence.  See also Bostain v. 
West, 11 Vet. App. 124 (1998) (lay hearing testimony which is 
cumulative of previous contentions which were considered by 
the decisionmaker at the time of the prior final disallowance 
of the claim is not new evidence).  

Similarly, the appellant's assertions that the Veteran's 
death was the result of different etiologies is not material 
evidence.  See, e.g., Ashford v. Brown, 10 Vet. App. 120 
(1997) (holding that evidence of different etiologies of the 
same diagnosed disabilities is not new and material 
evidence).  The Board emphasizes that neither the appellant 
nor her representative is shown to possess the appropriate 
medical expertise and training to competently offer a 
probative opinion as to whether the Veteran's death is 
medically related to service or as to whether he had lung 
cancer or diabetes mellitus (in the absence of medical 
evidence showing a diagnosis of such) or when his sarcoidosis 
had its onset.  See Jones v. Brown, 7 Vet. App. 134, 137 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Accordingly, where, as here, the claim turns on a 
medical matter(s), unsupported lay statements without more, 
even if new, can never serve as a predicate to reopen a 
previously-denied claim.  See Moray, 5 Vet. App. at 214.

Under these circumstances, the Board concludes that the 
additional evidence added to the claims file since the RO's 
April 2004 final denial does not constitute new and material 
evidence sufficient to reopen service connection for the 
cause of the Veteran's death.  As such, the RO's April 2004 
decision remains final, and the 


appeal to reopen must be denied.  As the appellant has not 
fulfilled the threshold burden of submitting new and material 
evidence to reopen the previously-disallowed claim, the 
benefit-of-the-doubt doctrine is not applicable.  See Annoni 
v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

As new and material evidence sufficient to reopen service 
connection for the cause of the Veteran's death has not been 
received, the appeal to reopen is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


